NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-50191

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00048-MWF-1

 v.

ELVIS HENRY IDADA,                              MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Elvis Henry Idada appeals from the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Idada’s request for oral
argument is, therefore, denied.
      The district court did not err in its denial of Idada’s motion.1 First, the

record reflects that the district court considered the general conditions at FMC-

Devens, but reasonably concluded that Idada failed to demonstrate “extraordinary

and compelling reasons” for release in light of his good health. See 18 U.S.C.

§ 3582(c)(1)(A)(i). Contrary to Idada’s argument, the district court also properly

considered the nature of his offense and reasonably denied relief on those grounds

as well.2 See 18 U.S.C. §§ 3553(a)(1), 3582(c)(1)(A) (district court must consider

the applicable § 3553(a) factors on a motion for compassionate release). Finally,

the record belies Idada’s assertion that the district court treated him more harshly

because his underlying offense targeted lawyers.

      AFFIRMED.




1
 The parties dispute whether an abuse of discretion or de novo standard of review
applies. We need not address this dispute as our conclusion is the same under
either standard.
2
  We do not reach whether the court properly considered victim impact statements
because the district court stated that its ruling would be the same in the absence of
the statements.

                                          2                                     20-50191